Citation Nr: 1717689	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  09-13 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to a separate compensable rating for limitation of function of the left thumb due to service-connected left hand scar or metallic foreign body.

2. Whether new and material evidence has been received to reopen a claim of service connection for residuals of shrapnel wound to the nose, to include sinusitis and rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1967 to November 1970 and from January 1976 to January 1980.  This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2007, March 2009, and December 2015 rating decisions of the Montgomery Alabama Department of Veterans Affairs (VA) Regional Office (RO).  
The August 2007 rating decision (1) continued a noncompensable (0 percent) evaluation for scar on right side of back due to a shrapnel wound; (2) proposed to reduce the rating for diabetes mellitus type II from 10 percent to noncompensable (0 percent); (3) denied service connection for essential hypertension; (4) denied service connection for headaches; (5) continued the denial of service connection for seasonal rhinitis (also claimed as sinusitis and previously claimed as shrapnel wound, nose) based on a finding that no new and material evidence have been submitted; and (6) continued the denial of service connection for shrapnel wound, right leg based on a finding that no new and material evidence have been submitted.  The Veteran appealed all issues.
The March 2009 rating decision (1) reduced the rating for diabetes mellitus type II from 10 percent to noncompensable (0 percent); and (2) denied entitlement to a 10 percent evaluation based upon multiple, noncompensable, service-connected disabilities.
An interim July 2013 rating decision (1) granted service connection for shrapnel wound, Muscle Group XII, right with a 30 percent evaluation, effective March 19, 2007; and (2) increased the evaluation of scars, right leg and back and metallic foreign body in left hand, residuals of shell fragment would from noncompensable (0 percent) to 20 percent, effective March 19, 2007.

A November 2013 Board decision (by a VLJ other than the undersigned) (1) found the issue of entitlement to a 10 percent evaluation for multiple noncompensable service-connected disabilities to be moot; and remanded for additional development the issues of (2) entitlement to rating in excess of 20 percent for scars of the right left, right back, and a metallic foreign body in the left hand, residuals of shell fragment wounds and (3) entitlement to restoration of a 10 percent evaluation for diabetes mellitus.

A January 2015 Board decision (by a VLJ other than the undersigned) (1) denied a rating in excess of 10 percent for scars of the right leg, right back, and metallic foreign body in the left hand, residuals of shell fragment wound prior to October 23, 2008; (2) denied a rating in excess of 20 percent for scars of the right left, right back, and metallic foreign body in the left hand, residuals of shell fragment wound from October 23, 2008 to December 25, 2014; (3) granted a 30 percent rating for scars of the right leg, right back, and metallic foreign body in the left hand, residuals of shell fragment wound, effective December 26, 2013; and remanded for additional development the issues of (4) entitlement to restoration of a 10 percent evaluation for diabetes mellitus; and (5) entitlement to a separate compensable rating for limitation of function of the left thumb due to a service-connected left hand scar.

An interim April 2015 rating decision increased the rating for scars, right leg and back and metallic foreign body in the left hand, residuals of shell fragment wound from 20 percent to 30 percent, effective December 26, 2013. 

The December 2015 rating decision continued the denial of service connection for seasonal rhinitis (also claimed as sinusitis and previously claimed as shrapnel wound, nose) based on a finding that no new and material evidence have been submitted.  

A March 2016 Board decision (by a VLJ other than the undersigned) (1) found the reduction in the rating for diabetes mellitus type II from 10 percent to noncompensable (0 percent) was proper; and remanded for additional development the issue of a separate compensable rating for limitation of function of the left thumb due to service-connected left hand scar or metallic foreign body. 

In a November 2016 notice of disagreement, the Veteran contested the denial of service connection for residuals of shrapnel wound to nose, including sinusitis and rhinitis in the December 2015 rating decision.  The RO has not issued a statement of the case (SOC) for such issues; thus the Board takes jurisdiction of such matters for the limited purpose of ordering corrective action pursuant to Manlincon v. West, 12 Vet. App. 238, 239-41 (1999).  

The case is now assigned to the undersigned.

The issue of whether new and material evidence has been received to reopen a claim of service connection for residuals of shrapnel wound to the nose, to include sinusitis and rhinitis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's left thumb limitation of motion is not caused or aggravated by his service-connected left hand scar or metallic foreign body; furthermore, there is not a gap of 1 or 2 inches (2.5 to 5.1cm) or more between the Veteran's left thumb pad and the other fingers of that hand when the Veteran attempts to oppose those fingers, and the Veteran does not have ankylosis of his left thumb.


CONCLUSION OF LAW

The criteria for a separate compensable rating for limitation of function of the Veteran's left thumb are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Code 5228, 4.118, Diagnostic Code 7805 (2016).

	(CONTINUED ON NEXT PAGE)





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

VA's duty to notify was satisfied by an April 2007 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's pertinent posterservice treatment records have been obtained.  The RO arranged for VA examinations in December 2013, March 2015 and in accordance with the March 2016 remand, in May 2016.  The Board finds the May 2016 medical opinion to be adequate for rating purposes.  The examiner reviewed the Veteran's claims file, conducted a thorough examination, provided opinions that were responsive to the issues at hand, and supported those opinions with adequate rationales.

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159 (c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Separate Compensable Rating for Left Thumb Limitation of Function

Legal Criteria

The Veteran seeks a separate compensable rating for limitation of function of his left thumb due to his service-connected left hand scar or metallic foreign body.

Secondary service connection may be established for a disability that is proximately due to, or the result of, or aggravated by a service connected disease or injury. Establishing secondary service connection requires evidence establishing: (1) a current disability (for which secondary service connection is sought); (2) an already service connected disability; and (3) that the current disability was either caused or aggravated by the service-connected disability. 38 C.F.R. § 3.310 (a); see also Allen v. Brown, 7 Vet. App. 439 (1995). 

The Veteran's right leg and back scars and the left hand metallic foreign body (shell fragment wound residuals) is evaluated as 30 percent under Code 7804. 

Scars are rated under Diagnostic Codes 7800-7805.  Diagnostic Code 7804 provides that one or two unstable or painful scars warrant a 10 percent evaluation, three or four such scars warrant a 20 percent evaluation, and five or more such scars warrant a 30 percent evaluation.  Note (1) provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, 10 percent is added to the evaluation based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under Code's 7800, 7801, 7802, or 7805 may also receive an evaluation under Code 7804, when applicable.  Under Diagnostic Code 7805, any other scars, including linear scars, are rated based on any disabling effect(s) under an appropriate diagnostic code.  38 C.F.R. § 4.118, DC 7800-7805. 

Limitation of motion of the thumb is rated under Diagnostic Code 5228, which provides that a non-compensable rating is warranted for a gap of less than one inch (2.5 cm) between the thumb pad and the fingers with the thumb attempting to oppose the fingers.  A 10 percent rating is warranted when the gap is one to two inches (2.5 to 5.1 cm) and 20 percent when the gap is more than two inches (5.1 cm). 38 C.F.R. § 4.71a , Diagnostic Code 5228.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board must provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or does not show, as to the claim.

Factual Background

In a December 1996 rating decision, the RO granted service connection for scar on right side of the Veteran's back due to shrapnel wound and scar on the lateral aspect of the Veteran's right mid-calf.

In a July 2013 rating decision, the RO included consideration of metallic foreign body in the Veteran's left hand in evaluating the Veteran's service-connected scars on his right leg and back as residuals of shell fragment wound.  

On December 2013 VA scars examination the examiner noted the Veteran has a scar on his left thumb volar surface from shrapnel wound which causes pain with prolonged use of his hand.  The examiner described the scar as superficial non-linear and measured 0.75 cm by 0.75 cm.  The Veteran reported increased pain and stiffness in his left thumb with use, which interferes with gripping or fine motor skills with his left hand after prolonged use.  The examiner opined that the Veteran's scar did not impact his ability to work.

On March 2015 VA scars examination, the Veteran reported that while in Vietnam in 1969 he received shrapnel wounds to his body including his left thumb, and the shrapnel in his left thumb was removed in the 1990's at a VA medical center.  He reported that he has progressively worsening pain in his left thumb on gripping, and has pain traveling from his thumb up his shoulder to his neck area.  He described the pain on gripping as a sharp intense pain, rated 9 out of 10.  He also reported that he has pain in his thumb when it is cloudy.  The examiner found that the Veteran's scar resulted in a limitation of function of the Veteran's left thumb with painful range of motion of his left thumb and decreased range of motion secondary to pain.  The examiner opined that the Veteran's scar impacted his ability to work because he has a limited use of his left thumb secondary to pain on gripping.  The examiner noted that the Veteran's left thumb was very tender on palpitation, with no evidence of swelling, and pain elicited in the thumb on range of motion.  Weakness was noted in his left thumb versus the right, strength on flexion and extension for the left thumb was rated 3 out of 5 for the left thumb and 5 out of 5 for the right thumb.  The Veteran had decrease on coordination of his left thumb, which he avoids using, and he holds his left thumb in a protected position to avoid touching.  The examiner opined that the "Veteran's left thumb complaints seem to be more related to the thumb muscle/joint issues versus his scar."

On May 2016 VA examination, the Veteran's scars, hand and finger, and muscles of his hand were examined.  On the scars examination, the Veteran reported pain in his left thumb scar rated 5 out of 10 (constant), and that he had sensitivity to the scar.  The scar was not painful and unstable.  The examiner noted the scar was on the Veteran's left thumb metacarpophalangeal joint and described the scar as "barely discernable to the naked eye," with no warmth, redness or swelling.  The scar is linear and measured 1 cm.  The examiner noted that the Veteran's scars do not result in limitation of function, but does impact in his ability to work because "he reported pain with lifting objects or transferring mail."  The examiner noted the Veteran worked as a mail handler for the United States Postal Service.  

On May 2016 hand and finger examination, the Veteran denied any symptoms for his left thumb other than pain.  He denied any warmth, redness, or swelling.  He reported flare-ups rated 6 out of 10 on the pain scale.  He also reported having functional loss with "pain transferring mail from the dock to the post office," and pain cutting grass or performing strenuous labor.  On range of motion and functional limitation testing, the Veteran's right hand was all normal.  His right thumb max extension was to 0 degrees for his metacarpophalangeal joint and to 0 degrees for his interphalangeal joint; and max flexion was to 100 degrees for his metacarpophalangeal joint and 90 degrees for his interphalangeal joint.  There was no gap between the pad of his right thumb and his fingers.  The Veteran's left hand was abnormal or outside of normal range.  His left thumb max extension was to 0 degrees for his metacarpophalangeal joint and to 0 degrees for his interphalangeal joint; and max flexion was to 20 degrees for his metacarpophalangeal joint and 0 degrees for his interphalangeal joint.  There was no gap between the pad of his left thumb and his fingers.  The examiner noted that range of motion contributed to function loss by limiting his handling of objects or grasping.  The examiner noted pain on finger flexion, opposition with his left thumb, but it did not result in or cause functional loss and there was no evidence of pain with use of his hand.  The Veteran had localized tenderness or pain on palpation at the base of his left thumb, the medial metacarpophalangeal joint.  The Veteran was able to perform repetitive use testing with at least three repetitions without any additional functional loss or range of motion after three repetitions for both his right and left hand.  The examiner noted he was unable to say without mere speculation if pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over a period of time in his left hand because of the Veteran's subjective comments and lack of objective evidence.  The examiner also noted that the examination was not being conducted during a flare-up and found the examination was neither medically consistent or inconsistent with the Veteran's statements describing functional loss during flare-ups.  On muscle strength testing the Veteran's hand grip strength was rated 5 out of 5 for his right hand and 4 out of 5 for his left hand.  The Veteran also did not have ankylosis in either hand.  The examiner noted that the Veteran kept "both thumbs in the right 'thumb up' position (full extension) during the examination including range of motion and dexterity testing.  Examiner was able to perform passive range of motion related to left thumb with flexion of the metacarpophalangeal joint to 70 degrees.  Veteran was able to perform dexterity testing of fingers (thumb to tufts of all fingers) of left hand at least one of 3 repetitions performed."  The examiner also noted the Veteran regularly used gloves as needed.  On diagnostic testing, the examiner noted the Veteran had degenerative or traumatic arthritis in his left hand, which he described as "a punctate metallic density in the soft tissues of the proximal anterior left thumb, consistent with the given history of prior shrapnel injury."  

A May 2016 VA muscle injuries examiner noted that the Veteran had an injury to the intrinsic muscles of his left hand, including muscles in the thenar and hypothenar eminence, lumbricales, dorsal and palmar interossei.  He described the hand scars "minimal" and noted some impairment of muscle tonus.  He noted consistent fatigue-pain at the base of the left thumb metacarpophalangeal joint and opined that the muscle injury impacted the Veteran's ability to work because it decreased the ability of his left hand to grasp objects. 

The May 2016 examiner opined that the Veteran's limitation of function of his left thumb was less likely than not (less than 50 percent probability) proximately due to or the result of his left thumb scar or metallic fragment body in his left hand because "the retained fragment of [shrapnel] of his thumb is noted within the soft tissues and the scar is superficial (minute).  It is highly unlikely that the superficial scar and retained foreign body could cause any limitation of joint motion of the left thumb based on examination and objective testing."

Analysis

The preponderance of the evidence is against finding that a separate compensable rating for limitation of function of the left thumb due to service-connected left hand scar or metallic foreign body is warranted.

On the December 2013 VA examination, the Veteran reported pain in his left thumb with prolonged use due to his shrapnel wound, which interfered with his ability to grip and his motor skills.  The March 2015 VA examiner also found that the Veteran's left thumb scar resulted in a limitation of function of the Veteran's left thumb with painful range of motion of his left thumb and decreased range of motion secondary to pain.  

It is not in dispute that the Veteran has pain in his left thumb associated with his scar.  However, this impairment is already reflected by the 30 percent rating that has been assigned, which is the maximum evaluation that may be assigned for an unstable or painful scar.  See 38 C.F.R. § 4.118, Code 7804.  Under Code 7805, additional compensation may be provided based on an additional disabling effect of the body part under an appropriate code.  See Code 7805.  Limitation of motion of the thumb is evaluated under Code 5228 which assigns a compensable 10 percent rating when the gap between the thumb pad and the fingers is one to two inches (2.5 to 5.1 cm).  

The Board acknowledges the Veteran's lay statements that his left thumb scar has caused function limitations of his left thumb and he is competent to provide evidence that he experiences this limitation.  However, the severity and, in particular, the cause of this limitation are complex medical questions that require medical expertise and the Veteran, a lay person, has not indicated that he possesses the training or expertise to provide a qualified opinion on these questions.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

In this case, the only competent medical evidence of record that addresses the cause of the limitation of function of the Veteran's thumb is the opinion of the May 2016 VA examiner.  While the March 2015 examiner opined that the "Veteran's left thumb complaints seem to be more related to the thumb muscle/joint issues versus his scar," he did not provide a rationale for his opinion.  The May 2016 examiner opined further that the Veteran's limitation of function of his left thumb was less likely than not proximately due to or the result of his left thumb scar and/or metallic fragment body in his left hand because "the retained fragment of [shrapnel] of his thumb is noted within the soft tissues and the scar is superficial (minute).  He also explained it is highly unlikely that the superficial scar and retained foreign body could cause any limitation of joint motion of the left thumb based on examination and objective testing."  The Board finds that the May 2016 VA examiner's rationale persuasively explains why the limitation of function of the Veteran's left thumb was not caused or aggravated by his service-connected left hand scar or metallic foreign body.  Because the examiner's discussion demonstrated familiarity with the record (and, specifically, the Veteran's medical history) and included a rationale that is not contradicted by the factual record, the opinion is probative evidence in this matter.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012) (examination reports are adequate when they sufficiently inform the Board of a medical expert's judgement on a medical question and the essential rationale for that opinion).

The Board also notes that even if the limitation of function of the Veteran's left thumb was caused by or aggravated by his left hand scar or metallic foreign body, a separate compensable rating would still not be warranted. 

The only competent medical evidence of record that addresses the severity of the limitation of motion of the Veteran's left thumb is the May 2016 VA examination.  The examiner found there was no gap between the pad of the Veteran's thumb and his fingers.  The examiner also found limitation of flexion of the Veteran's left and a functional loss of handling objects or grasping, and while he did not relate such limitations to the service-connected scar, a compensable rating is only warranted for a gap between the thumb pad and fingers between one to two inches.  Therefore, even if the examiner opined the limitation of motion was related to the scar, it would not warrant a compensable rating.  As such, a compensable rating under code 7805 for functional limitation of the Veteran's left thumb is not warranted. 

The Board has also considered whether an additional compensable rating for the Veteran's limitation of motion of his left thumb would be warranted under a separate code.  However, for a rating to be assigned for limitation of motion of digits of the hand under Codes 5216 through 5224 the record must demonstrate anklyosis.  Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).   It is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Dorland's Illustrated Medical Dictionary, p. 94 (32nd ed. 2012).  The fact remains, however, that the Veteran has retained motion of his left thumb and, therefore, does not have ankylosis.  The Board further notes that the examiner indicated on the May 2016 VA examination that he did not have ankylosis in his left hand.  Accordingly, a rating under Codes 5216 through 5224 is not warranted.

The Board is grateful to the Veteran for his honorable service and regrets that a more favorable outcome could not be reached.



ORDER

Entitlement to a separate compensable rating for limitation of function of the left thumb due to service-connected left hand scar or metallic foreign body is denied.


REMAND

The Board notes that the December 2015 rating decision continued the denial of service connection for seasonal rhinitis (also claimed as sinusitis and previously claimed as shrapnel wound, nose) based on a finding that no new and material evidence have been submitted.  The Veteran filed a notice of disagreement in November 2016 for entitlement to service connection for residuals of shrapnel wound to nose, including sinusitis and rhinitis.  The RO has not issued a SOC in the matter.  Under Manlincon v. West, 12 Vet. App. 238, 240 (1999) when this occurs, the Board must remand the case for the issuance of an SOC.  The Veteran is advised that these matters are not before the Board at this time, and will be before the Board only if he files a substantive appeal after the SOC is issued.

Accordingly, the case is REMANDED for the following action:

The AOJ should issue an appropriate SOC for the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of shrapnel wound to the nose, to include sinusitis and rhinitis.  He should be advised of the time provided for filing a substantive appeal.  If he timely perfects an appeal in the matter it should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


